Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2020 and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Relevant Prior Art
The following references are regarded as the closest known prior art to Applicant’s claimed invention:
Ashraf et al. (US 2021/0204250)
Ashraf teaches a method in a first node for wireless communication, comprising: transmitting a target radio signal [Ashraf ¶ 0049, Fig. 2: sending UE 20 then sends the first stage SCI (i.e. target radio signal) to the receiving UE 30]; and 
transmitting a first signaling [Ashraf ¶ 0049, Fig. 2: As illustrated by message 206, the sending UE 20 also sends the second stage SCI (i.e. first signaling) to the receiving UE 30, which is accomplished on the basis of the configuration selected at block 203] and a first radio signal [Ashraf ¶ 0051: the sending UE 20 further sends the SL radio transmission (i.e. first radio signal) to the receiving UE 30]; 
the first signaling comprises configuration information of the first radio signal [Ashraf ¶ 0051: SL radio transmission is performed on the basis of information indicated in the second stage SCI, e.g., the second stage SCI could indicate radio resources allocated for the SL radio transmission].
Furthermore, Ashraf discloses the use of assistance information, wherein the detected first stage SCI may be indexed to a second stage SCI to reduce blind decoding [see Ashraf ¶ 0069-0071].  
However, Ashraf does not disclose wherein the target radio signal comprises Q index group(s), the Q index group(s) comprises(comprise) Q first-type index(es) respectively, and each of the Q index group(s) comprises at least one second-type index associated with a corresponding first-type index; the first signaling comprises one second-type index, a first-type index comprised in a first index group is used for generating the first radio signal, and the first index group is one of the Q index group(s) that comprises a same second-type index as the first signaling; and the Q is a positive integer.

Lin et al. (US 2021/0160844)
Lin teaches transmitting a first signaling the first signaling comprises one second-type index, a first-type index comprised in a first index group is used for generating the first radio signal [Lin ¶ 0043: at block 508, transmitting, to the UE 20, a plurality of V2X messages including the at least one scrambled CRC attachment on the SCI in corresponding new radio (NR) sidelink resources (i.e. an SCI and attached CRC is analogous to a first signaling); ¶ 0037, Fig. 3: CRCs scrambled with RNTI wherein only those UE that know the unicast RNTI may decode those messages, i.e., it is implied that the RNTI analogous to a first index has been received in an earlier signaling message)].
However, Lin does not teach the limitations wherein the target radio signal comprises Q index group(s), the Q index group(s) comprises(comprise) Q first-type index(es) respectively, and each of the Q index group(s) comprises at least one second-type index associated with a corresponding first-type index; and the first index group is one of the Q index group(s) that comprises a same second-type index as the first signaling; and the Q is a positive integer.

Cai et al. (US 2020/0288444)
Cai teaches wherein the target radio signal comprises Q index group(s), the Q index group(s) comprises(comprise) Q first-type index(es) respectively [Cai ¶ 0135: Relay UE (i.e. first node) indicates, in the target list destinationInfoList reported by the first device (i.e. transmitted target signal, one or more targets destination with which the relay UE performs sidelink communication) wherein the target list (see Table 2) contains first identifier which is an index associated with a second identifier of the remote UE].
However, Cai does not teach the target radio signal includes Q index groups wherein each of the Q index group(s) comprises at least one second-type index associated with a corresponding first-type index.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “the target radio signal includes Q index groups wherein each of the Q index group(s) comprises at least one second-type index associated with a corresponding first-type index” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 6, 11, and 16 recite similar limitations to those of claim 1, therefore, claims 6, 11, and 16 are allowed for similar reasons as stated above.  Claims 205, 7-10, 12-15, and 17-20 depend from an allowable base claim, therefore, claims 2-5, 7-10, 12-15, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474